DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is an electronic device comprising: a proximity sensor; a ranging sensor; and a controller configured to switch a sensor to be operated between the proximity sensor and the ranging sensor in accordance with a distance between an object to be detected and the electronic device, wherein distances at which the proximity sensor and the ranging sensor are capable of detecting the object to be detected are different, the controller is configured to detect the object by the ranging sensor in a range where the object is detected by the proximity sensor through a protective sheet which affects a value of the range in which the proximity sensor detects the object, the controller is further configured to estimate a distance from a user to the electronic device based on a distance to the user detected by the ranging sensor, and to turn a display of the electronic device on or off based on the estimated distance, and the controller is further configured to perform at least one of the following: switch the proximity sensor from an on state to an off state, and switch the ranging sensor from an off state to an on state, in response to the object being no longer detected by the proximity sensor; and switch the ranging sensor from an on state to an off state, and switch the proximity sensor from an off .
   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628